143 N.J. 141 (1996)
669 A.2d 816
JOHN KANE, PLAINTIFF-RESPONDENT,
v.
HARTZ MOUNTAIN INDUSTRIES, INC., HARTZ MOUNTAIN DEVELOPMENT CORP., HARTZ-CLAIBORNE LIMITED PARTNERSHIP, JOSEPH ROMEO, NACAMULI ASSOCIATES, KENNETH CARL BONTE, KEITH A. MICHELS AND JOHN DOES 1-9, DEFENDANTS-APPELLANTS, AND LIZ CLAIBORNE INC., DEFENDANT, AND HOWELL STEEL, INC., DEFENDANT AND THIRD-PARTY PLAINTIFF-APPELLANT,
v.
EASTERN STEEL ERECTORS, INC., THIRD-PARTY DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued November 27, 1995.
Decided January 22, 1996.
Francis J. Zazzaro argued the cause for appellants Hartz Mountain Industries, Inc., Hartz Mountain Development Corp., Hartz Claiborne Limited Partnership, Joseph Romeo, Kenneth Carl Bonte and Keith A. Michels (Waters, McPherson, McNeill, attorneys; Jason K. Gross, on the briefs).
Elliott Abrutyn argued the cause for appellant Howell Steel, Inc. (Morgan, Melhuish, Monaghan, Arvidson, Abrutyn & Lisowski, attorneys; David L. Wikstrom and Richard E. Snyder, on the briefs).
*142 Bradley M. Wilson argued the cause for appellant Nacamuli Associates (Sachs, Maitlin, Fleming, Greene & Wilson, attorneys; John J. Cignavitch, on the brief).
Sean F. Colquhoun argued the cause for appellant Eastern Steel Erectors, Inc. (Colquhoun & Colquhoun, attorneys).
Thomas A. Kalapos argued the cause for respondent (Atkinson, DeBartolo & Kalapos, attorneys).
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in the opinion of Judge Shebell of the Appellate Division, reported at 278 N.J. Super. 129, 650 A.2d 808 (1994).
For affirmance  Chief Justice WILENTZ, and Justices HANDLER, POLLOCK, O'HERN, GARIBALDI, STEIN and COLEMAN  7.
Opposed  none.